Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 1 of 30




                   Plaintiffs




                  Defendants




                                                      AMICUS CURIAE
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 2 of 30
        Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 3 of 30




                                 Nondiscrimination on the Basis of Sex in Education Programs
or Activities Receiving Federal Financial Assistance




                          ABA Task Force on College Due Process Rights and Victim
Protections


                             Principles of the Law, Student Sexual Misconduct: Procedural
Frameworks for Colleges and Universities



                                             The British Journal of Criminology



        ,” Academic Matters; The Journal of Higher Education



         Confronting Campus Sexual Assault: An Examination of Higher Education Claims
              EduRiskSolutions.org,



        New York Times



                                                      Inside Higher Ed



                                                                           American Analyst
        Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 4 of 30




               “A probabilistic framework for modelling false Title IX ‘convictions’ under the
preponderance of the evidence standard,”
                            ,

                                                                            National Sexual
Assault Investigation and Prosecution Best Practices Guide,


                               False and Distorted Memories
       Psychology Press

                               Campus Courts in Court: The Rise in Judicial Involvement in
Campus Sexual Misconduct Adjudications
          Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 5 of 30




                            Principles of the Law, Student Sexual Misconduct: Procedural Frameworks for

Colleges and Universities

                                                                         Task Force on College Due Process

Rights and Victim Protections
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 6 of 30




                                               The Hunting Ground
             Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 7 of 30




 Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial

Assistance




 Id.

 Id.
      Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 8 of 30




Id.
          Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 9 of 30




                                                            National Sexual Assault

Investigation and Prosecution Best Practices Guide




                     The British Journal of Criminology



                   American Analyst
         Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 10 of 30




           Confronting Campus Sexual Assault: An Examination of Higher Education Claims

EduRiskSolutions.org,

                               False and Distorted Memories




                        Law, Probability and Risk



            ,” Academic Matters; The Journal of Higher Education
         Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 11 of 30




                                               Inside Higher Ed

                                                                                              see also

                           Campus Courts in Court; The Rise in Judicial Involvement in Campus Sexual

Misconduct Adjudications
        Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 12 of 30




             is




                                                                          New

York Times
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 13 of 30




                                 both
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 14 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 15 of 30




    both
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 16 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 17 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 18 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 19 of 30




               may
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 20 of 30
       Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 21 of 30




Bleak House
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 22 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 23 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 24 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 25 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 26 of 30
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 27 of 30
       Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 28 of 30




                                   if




Doe v. Penn, State Univ

                supra
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 29 of 30




                                  /s/ Andrew T. Miltenberg
Case 1:20-cv-04260-JGK Document 74 Filed 07/22/20 Page 30 of 30




                                  /s/ Andrew T. Miltenberg
